DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Claim Status
The claim amendments filed on 7/14/2022 are entered.
Claims 1-3 and 5-18 are pending.
Claim 1 is independent.
Claim 1 is currently amended.
Claims 2-3 are previously presented.
Claims 5-14 are original.
Claims 15-18 are withdrawn.


Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but are not fully persuasive.
35 U.S.C. 101
Regarding the rejection of claims 1-3 and 5-14 as being drawn to an abstract idea without significantly more, Applicant argues claim 1 is similar to USPTO Subject Matter Eligibility examples 34 and 45 (see Remarks, pg. 9).  However, the argument is not persuasive.
In example 34 claim 1, an inventive concept can be found in the unconventional and non-generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user’. Applicant's claim does not solve a similar problem relating to improving upon prior art filtering systems nor does it recite an unconventional arrangement of elements similar to that recited by example 34.
In example 35 claims 2 and 3, the combination of the steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Applicant's claim does not address a similar problem and represents merely gathering data for comparison or security purposes. Applicant's specification describes the problem as "improve the detection of different types of suspicious activity and help businesses comply with different types of laws and regulations" (see para. 0015). 
Here, the improved detection of money laundering is not a technological solution to a technological problem.  An improvement to the abstract idea cannot itself integrate the abstract idea into a practical application.  This is the mere generic application of existing computing technology, e.g. machine learning and predictive modeling, to a business problem.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether: there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Here, there is no improvement to the underlying machine technology and the using the machine as a tool to perform the data operations is the mere use of a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Applicant further argues that claim 1 recites a combination of steps operating in a non-conventional and non-generic way to perform electronic surveillance of a financial computer network that is more than a conventional money laundering detection process (see Remarks, pp. 9-10).  The argument is not persuasive.  As stated above, an improvement to the abstract idea cannot itself integrate the abstract idea into a practical application, i.e., any improvement here is confined to the abstract realm.  Here, the involvement of the computer products does not amount to significantly more than the abstract idea because the mere recitation of a computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality both in the claims and the specification and are recited as the use of the computer as an implementation tool for the abstract idea. The use of computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
35 U.S.C. 103
The prior rejection of claims 1-3 and 5-14 under 35 U.S.C. 103 as being unpatentable over Kolhatkar (US 2013/0018796 A1) in view of Ambati (US 2018/0293501 A1), further in view of Pogulievsky (US 2017/0223047 A1) are withdrawn in view of the current amendments and Applicant’s remarks (see Remarks, pp. 10-11).


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-3 and 5-14 are directed to methods, which falls within one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites:
1. A method for electronically detecting money laundering activity via a financial computer network, comprising: 
detecting, by a first computer system, a first potential case for money laundering in response to flagged scenarios in a cause vector of the first potential case satisfying detection criteria; 
comparing to a threshold, by the first computer system, a first ratio of a first value of the cause vector to a second value of the cause vector, the first value comprising a number of true positives triggered by the flagged scenarios in the cause vector during a time period, the second value comprising a number of potential cases triggered by the flagged scenarios in the cause vector during the time period; 
determining whether the first ratio is less than the threshold;
transmitting, from the first computer system to a second computer system, the first potential case for investigation in response to the first ratio being less than the threshold; 
adjusting, by the first computer system, the first value in response to a result of the investigation indicating the first potential case is a true positive; 
adjusting, by the first computer system, the second value based on the cause vector satisfying the detection criteria; and 
transmitting, from the first computer system to a third computer system, a first report associated with the first potential case in response to the result of the investigation indicating the first potential case is the true positive.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitations delineated in bold above  recite detecting money laundering activity, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The recitation of “electronically” and “via a financial computer network” in the preamble, as well as the recitation of “a first computer system”, “second computer system”, and “third computer system” in claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “electronically” (preamble), “via a financial computer network” (preamble), “first computer system”, “second computer system”, and “third computer system”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [00413-0415] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-3 and 5-14 further define the abstract idea that is present in independent claims 1 and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-3 and 5-14 are not patent-eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook (US 2006/0149674 A1)
Shao (US 7,456,508 B1)
Zoldi (US 2010/0228580 A1)
Zoldi (US 8,090,648 B2)
Zoldi (US 8,548,137 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698
ERIC WONG
Primary Examiner
Art Unit 3698